Action to rescind and cancel a contract. Resettled order denying plaintiff’s motion to strike out the first and third defenses contained in defendant’s answer modified by adding thereto the following after the word “ denied ” in the second ordering paragraph; “ without *919prejudice upon the trial to a determination in reference to the third affirmative defense as to whether the facts presented constitute a complete or a partial defense.” As thus modified, the order, in so far as appealed from, is affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.